Exhibit 10.7

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated September 27, 2005 by
and among OXFORD FINANCE CORPORATION (“Oxford”), SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“SVB”) (SVB and the Oxford each
individually a “Lender”, and collectively the “Lenders”), and TORREYPINES
THERAPEUTICS, INC., a Delaware corporation, whose address is 11085 N. Torrey
Pines Road, Suite 300, La Jolla, California 92037 (“Borrower”) provides the
terms on which Lenders shall lend to Borrower and Borrower shall repay Lenders.
The parties agree as follows:

 


1                                         ACCOUNTING AND OTHER TERMS


 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings as set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

 


2                                         LOANS AND TERMS OF PAYMENT


 


2.1                               PROMISE TO PAY.


 

Borrower hereby unconditionally promises to pay Lenders the unpaid principal
amount of all Credit Extensions hereunder with all interest, fees and finance
charges due thereon as and when due in accordance with this Agreement.

 


2.1.1                     GROWTH CAPITAL LOAN FACILITY.


 

(A)                                  AVAILABILITY. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, LENDERS AGREE, SEVERALLY AND NOT JOINTLY, TO LEND
TO BORROWER FROM TIME TO TIME PRIOR TO THE GROWTH CAPITAL COMMITMENT TERMINATION
DATE, ADVANCES (EACH A “GROWTH CAPITAL ADVANCE” AND COLLECTIVELY THE “GROWTH
CAPITAL ADVANCES”) IN AN AGGREGATE AMOUNT NOT TO EXCEED THE GROWTH CAPITAL LOAN
COMMITMENT ACCORDING TO EACH LENDER’S PRO RATA SHARE OF THE GROWTH CAPITAL LOAN
COMMITMENT (BASED UPON THE RESPECTIVE GROWTH CAPITAL COMMITMENT PERCENTAGE OF
EACH LENDER). WHEN REPAID, THE GROWTH CAPITAL ADVANCES MAY NOT BE RE-BORROWED.
LENDERS’ OBLIGATION TO LEND HEREUNDER SHALL TERMINATE ON THE EARLIER OF (I) THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, OR (II) THE GROWTH CAPITAL
COMMITMENT TERMINATION DATE. EACH GROWTH CAPITAL ADVANCE SHALL BE IN THE AMOUNT
OF FIVE MILLION DOLLARS ($5,000,000). SUBJECT TO THE SATISFACTION OF THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT, THERE SHALL BE TWO (2) GROWTH
CAPITAL ADVANCES, THE TRANCHE A GROWTH CAPITAL ADVANCE AND THE TRANCHE B GROWTH
CAPITAL ADVANCE.

 

(B)                                 BORROWING PROCEDURE. TO OBTAIN A GROWTH
CAPITAL ADVANCE, BORROWER MUST NOTIFY LENDERS BY FACSIMILE OR TELEPHONE BY
12:00 P.M. PACIFIC TIME SEVEN (7) BUSINESS DAYS PRIOR TO THE DATE THE GROWTH
CAPITAL ADVANCE IS TO BE MADE. IF SUCH NOTIFICATION IS BY TELEPHONE, BORROWER
MUST PROMPTLY CONFIRM THE NOTIFICATION BY DELIVERING TO LENDERS A COMPLETED
PAYMENT/ADVANCE FORM IN THE FORM ATTACHED AS EXHIBIT B. IN ADDITION, A NOTE
PAYABLE TO EACH LENDER IN THE FORM OF EXHIBIT D

 

1

--------------------------------------------------------------------------------


 

MUST BE SIGNED BY A RESPONSIBLE OFFICER OR DESIGNEE. ON THE GROWTH CAPITAL
FUNDING DATE, EACH LENDER SHALL CREDIT AND/OR TRANSFER (AS APPLICABLE) TO
BORROWER’S DEPOSIT ACCOUNT, AN AMOUNT EQUAL TO ITS GROWTH CAPITAL COMMITMENT
PERCENTAGE MULTIPLIED BY THE AMOUNT OF THE GROWTH CAPITAL ADVANCE; PROVIDED,
HOWEVER, LENDERS MAY DISBURSE THE APPLICABLE PORTION OF THE TRANCHE A GROWTH
CAPITAL ADVANCE DIRECTLY TO COMERICA BANK AND GE CAPITAL TO SATISFY THE
CONDITIONS PRECEDENT LISTED IN SECTIONS 3.1 (D) AND (E). EACH LENDER MAY MAKE
GROWTH CAPITAL ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM A
RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE GROWTH
CAPITAL ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE. EACH
LENDER MAY RELY ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM SUCH LENDER
BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE. BORROWER SHALL INDEMNIFY EACH
LENDER FOR ANY LOSS LENDER SUFFERS DUE TO SUCH RELIANCE.

 


2.2                               TERMINATION OF COMMITMENT TO LEND.


 

Each Lender’s obligation to lend the undisbursed portion of the Obligations
shall terminate if, in such Lender’s sole discretion made in good faith, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) of Borrower or the prospect of
repayment of the Obligations, or there has been any material adverse deviation
by Borrower from the most recent business plan of Borrower presented to and
accepted by Lenders prior to the execution of this Agreement.

 


2.3                               REPAYMENT OF CREDIT EXTENSIONS ON GROWTH
CAPITAL ADVANCES.


 

(A)                                  PRINCIPAL AND INTEREST PAYMENTS ON PAYMENT
DATES.

 

(I)                                     TRANCHE A GROWTH CAPITAL ADVANCE. FOR
THE TRANCHE A GROWTH CAPITAL ADVANCE, BORROWER SHALL MAKE MONTHLY PAYMENTS OF
INTEREST ONLY COMMENCING ON THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE
MONTH IN WHICH THE GROWTH CAPITAL FUNDING DATE OCCURS (OR COMMENCING ON THE
GROWTH CAPITAL FUNDING DATE IF THE GROWTH CAPITAL FUNDING DATE IS THE FIRST
BUSINESS DAY OF THE MONTH) WITH RESPECT TO THE TRANCHE A GROWTH CAPITAL ADVANCE
AND CONTINUING THEREAFTER ON THE FIRST BUSINESS DAY OF EACH SUCCESSIVE CALENDAR
MONTH (EACH A “GROWTH CAPITAL INTEREST ONLY PAYMENT DATE”) DURING THE GROWTH
CAPITAL INTEREST ONLY PERIOD. COMMENCING ON THE GROWTH CAPITAL AMORTIZATION
DATE, BORROWER SHALL MAKE THIRTY-SIX (36) EQUAL MONTHLY PAYMENTS OF PRINCIPAL
AND INTEREST WHICH WOULD FULLY AMORTIZE THE OUTSTANDING TRANCHE A GROWTH CAPITAL
ADVANCE AS OF THE GROWTH CAPITAL AMORTIZATION DATE OVER THE GROWTH CAPITAL
REPAYMENT PERIOD (INDIVIDUALLY, THE “GROWTH CAPITAL SCHEDULED PAYMENT”, AND
COLLECTIVELY, “GROWTH CAPITAL SCHEDULED PAYMENTS”) AND ON THE FIRST BUSINESS DAY
OF EACH SUCCESSIVE MONTH AND CONTINUING THEREAFTER DURING THE GROWTH CAPITAL
REPAYMENT PERIOD ON THE FIRST BUSINESS DAY OF EACH SUCCESSIVE CALENDAR MONTH
(EACH A “GROWTH CAPITAL SCHEDULED PAYMENT DATE”). ALL UNPAID PRINCIPAL AND
ACCRUED INTEREST IS DUE AND PAYABLE IN FULL ON THE GROWTH CAPITAL MATURITY DATE
WITH RESPECT TO THE TRANCHE A GROWTH CAPITAL ADVANCE.

 

(II)                                  TRANCHE B GROWTH CAPITAL ADVANCE. FOR THE
TRANCHE B GROWTH CAPITAL ADVANCE, COMMENCING ON THE FIRST BUSINESS DAY OF THE
MONTH FOLLOWING THE MONTH IN WHICH THE GROWTH CAPITAL FUNDING DATE OCCURS (OR
COMMENCING ON THE GROWTH CAPITAL FUNDING DATE IF THE GROWTH CAPITAL FUNDING DATE
IS THE FIRST BUSINESS DAY OF THE MONTH) AND CONTINUING THEREAFTER ON EACH GROWTH
CAPITAL SCHEDULED PAYMENT DATE, BORROWER SHALL MAKE THIRTY-SIX (36) EQUAL
MONTHLY PAYMENTS OF PRINCIPAL AND INTEREST WHICH WOULD FULLY AMORTIZE THE
OUTSTANDING TRANCHE B GROWTH CAPITAL ADVANCE. ALL UNPAID PRINCIPAL AND ACCRUED
INTEREST IS DUE AND PAYABLE IN FULL ON THE GROWTH CAPITAL MATURITY DATE WITH
RESPECT TO THE TRANCHE B GROWTH CAPITAL ADVANCE.

 

2

--------------------------------------------------------------------------------


 

(III)                               A GROWTH CAPITAL ADVANCE MAY ONLY BE PREPAID
IN ACCORDANCE WITH SECTIONS 2.3(C) AND 2.3(D). EACH GROWTH CAPITAL INTEREST ONLY
PAYMENT DATE AND EACH GROWTH CAPITAL SCHEDULED PAYMENT DATE ARE SOMETIMES
REFERRED TO AS A “GROWTH CAPITAL PAYMENT DATE.”

 

(IV)                              PAYMENTS RECEIVED AS TO A GROWTH CAPITAL
ADVANCE AFTER 12:00 NOON PACIFIC TIME ARE CONSIDERED RECEIVED AT THE OPENING OF
BUSINESS ON THE NEXT BUSINESS DAY.

 

(B)                                 INTEREST RATE.

 

(I)                                     GROWTH CAPITAL ADVANCES. BORROWER SHALL
PAY INTEREST ON EACH GROWTH CAPITAL PAYMENT DATE ON THE UNPAID PRINCIPAL AMOUNT
OF EACH GROWTH CAPITAL ADVANCE UNTIL THE GROWTH CAPITAL ADVANCE HAS BEEN PAID IN
FULL, AT THE FIXED RATE EQUAL TO SIX AND SIXTY-FIVE HUNDREDTHS PERCENT (6.65%) 
PER ANNUM IN EXCESS OF THE TREASURY RATE AS OF THE DATE OF THE GROWTH CAPITAL
FUNDING DATE, DETERMINED BY LENDERS FOR EACH GROWTH CAPITAL ADVANCE. INTEREST IS
COMPUTED ON THE BASIS OF A 360 DAY YEAR OF TWELVE 30-DAY MONTHS.

 

(II)                                  DEFAULT RATE. ANY AMOUNTS OUTSTANDING
UNDER THE GROWTH CAPITAL ADVANCES DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
SHALL BEAR INTEREST AT A PER ANNUM RATE EQUAL TO FIVE PERCENT (5%) PER ANNUM
ABOVE THE HIGHEST RATE OTHERWISE APPLICABLE TO SUCH GROWTH CAPITAL ADVANCE (THE
“DEFAULT RATE”).

 

(C)                                  MANDATORY PREPAYMENT UPON AN ACCELERATION.
IF THE GROWTH CAPITAL ADVANCES ARE ACCELERATED FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT OR OTHERWISE, BORROWER SHALL IMMEDIATELY PAY TO LENDERS AN
AMOUNT EQUAL TO THE SUM OF:  (I) ALL OUTSTANDING PRINCIPAL PLUS ACCRUED
INTEREST, (II) THE PREPAYMENT FEE, PLUS (III) ALL OTHER SUMS, IF ANY, THAT SHALL
HAVE BECOME DUE AND PAYABLE HEREUNDER, INCLUDING INTEREST AT THE DEFAULT RATE
WITH RESPECT TO ANY PAST DUE AMOUNTS.

 

(D)                                 PERMITTED PREPAYMENT OF LOANS. BORROWER
SHALL HAVE THE OPTION TO PREPAY ALL, BUT NOT LESS THAN ALL, OF A GROWTH CAPITAL
ADVANCE ADVANCED BY LENDERS UNDER THIS AGREEMENT IF MORE THAN TWELVE (12) MONTHS
HAVE ELAPSED SINCE THE APPLICABLE GROWTH CAPITAL FUNDING DATE, PROVIDED BORROWER
(I) PROVIDES WRITTEN NOTICE TO LENDERS OF ITS ELECTION TO PREPAY THE GROWTH
CAPITAL ADVANCE AT LEAST THIRTY (30) DAYS PRIOR TO SUCH PREPAYMENT, AND
(II) PAYS, ON THE DATE OF SUCH PREPAYMENT (A) ALL OUTSTANDING PRINCIPAL PLUS
ACCRUED INTEREST, (B) THE PREPAYMENT FEE (EXCEPT AS PROVIDED IN SECTION 7.2 OR
SECTION 7.3), PLUS (C) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE AND
PAYABLE HEREUNDER, INCLUDING INTEREST AT THE DEFAULT RATE WITH RESPECT TO ANY
PAST DUE AMOUNTS. BORROWER SHALL HAVE THE OPTION TO PREPAY ALL, BUT NOT LESS
THAN ALL, OF THE GROWTH CAPITAL ADVANCES ADVANCED BY LENDERS UNDER THIS
AGREEMENT, IF LENDERS DO NOT GIVE THE CONSENT DESCRIBED IN SECTION 7.2 OR
SECTION 7.3 WITHOUT PAYING THE PREPAYMENT FEE, PROVIDED BORROWER (I) PROVIDES
WRITTEN NOTICE TO LENDERS OF ITS ELECTION TO SO PREPAY, AND (II) PAYS, ON THE
DATE OF SUCH PREPAYMENT (A) ALL OUTSTANDING PRINCIPAL PLUS ACCRUED INTEREST,
PLUS (B) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE AND PAYABLE
HEREUNDER, INCLUDING INTEREST AT THE DEFAULT RATE WITH RESPECT TO ANY PAST DUE
AMOUNTS.

 

(E)                                  ACH PAYMENTS. BORROWER SHALL SEPARATELY SET
UP AN ACH PAYMENT STRUCTURE IN FAVOR OF OXFORD AND SVB, SATISFACTORY TO OXFORD
AND SVB.

 


2.4                               FEES.


 

Borrower will pay to Lenders:

 

3

--------------------------------------------------------------------------------


 

(A)                                  LOAN FEE. A FULLY EARNED, NON-REFUNDABLE
LOAN FEE OF $20,000 (“LOAN FEE”) (TO BE SHARED BETWEEN SVB AND THE OXFORD
PURSUANT TO THEIR RESPECTIVE GROWTH CAPITAL COMMITMENT PERCENTAGES) HAS BEEN
PAID TO LENDERS.

 

(B)                                 LENDERS EXPENSES. ALL LENDERS EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND REASONABLE EXPENSES FOR DOCUMENTATION
AND NEGOTIATION OF THIS AGREEMENT NOT EXCEEDING $10,000 INCURRED THROUGH THE
EFFECTIVE DATE), WHEN DUE.

 

(C)                                  PREPAYMENT FEE. THE PREPAYMENT FEE, AS
DEFINED HEREIN, IF AND WHEN APPLICABLE.

 


3                                         CONDITIONS OF LOANS


 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.


 

The Lenders’ agreement to make the initial Credit Extension is subject to the
condition precedent that Lenders shall have received, in form and substance
satisfactory to Lenders, such documents and completion of such other matters, as
Lenders may reasonably deem necessary or appropriate, including, without
limitation, the following:

 

(A)                                  THIS AGREEMENT;

 

(B)                                 A CERTIFICATE OF THE SECRETARY OF BORROWER
WITH RESPECT TO ARTICLES, BY-LAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT;

 

(C)                                  PERFECTION CERTIFICATE BY BORROWER;

 

(D)                                 BORROWER SHALL HAVE DELIVERED A PAYOFF
LETTER FROM COMERICA BANK IN SUBSTANCE SATISFACTORY TO LENDERS IN THE FORM OF
EXHIBIT E;

 

(E)                                  BORROWER SHALL HAVE DELIVERED A PAYOFF
LETTER FROM GE CAPITAL IN SUBSTANCE SATISFACTORY TO LENDERS IN THE FORM OF
EXHIBIT E DULY EXECUTED AND DELIVERED BY BORROWER;

 

(F)                                    A WARRANT TO PURCHASE STOCK IN FAVOR OF
SVB IN SUBSTANCE SATISFACTORY TO SVB IN THE FORM OF EXHIBIT F AND A WARRANT TO
PURCHASE STOCK IN FAVOR OF OXFORD IN SUBSTANCE SATISFACTORY TO OXFORD IN THE
FORM OF EXHIBIT G DULY EXECUTED AND DELIVERED BY BORROWER;

 

(G)                                 FINANCING STATEMENT (FORM UCC-1);

 

(H)                                 ACCOUNT CONTROL AGREEMENT (COMERICA BANK);

 

(I)                                     INSURANCE CERTIFICATE;

 

(J)                                     PAYMENT OF THE FEES AND LENDERS EXPENSES
THEN DUE SPECIFIED IN SECTION 2.4 HEREOF;

 

(K)                                  CERTIFICATE OF FOREIGN QUALIFICATION (IF
APPLICABLE);

 

(L)                                     CERTIFICATE OF GOOD STANDING/LEGAL
EXISTENCE; AND

 

(M)                               SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS LENDERS MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 

4

--------------------------------------------------------------------------------


 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.


 

The obligations of Lenders to make each Credit Extension, including the initial
Credit Extension, is subject to the following:

 

(A)                                  TIMELY RECEIPT OF ANY PAYMENT/ADVANCE FORM.

 

(B)                                 BORROWER SHALL HAVE DULY EXECUTED AND
DELIVERED TO EACH LENDER A NOTE IN THE AMOUNT OF SUCH LENDER’S GROWTH CAPITAL
ADVANCE.

 

(C)                                  THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5 SHALL BE MATERIALLY TRUE ON THE DATE OF THE PAYMENT/ADVANCE FORM AND
ON THE EFFECTIVE DATE OF EACH CREDIT EXTENSION AND NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, OR RESULT FROM THE CREDIT EXTENSION. EACH
CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN MATERIALLY TRUE.

 


4                                         CREATION OF SECURITY INTEREST


 


4.1                               GRANT OF SECURITY INTEREST. BORROWER HEREBY
GRANTS TO EACH LENDER, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF
THE OBLIGATIONS AND THE PERFORMANCE OF EACH OF BORROWER’S DUTIES UNDER THE LOAN
DOCUMENTS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES AND ASSIGNS TO EACH
LENDER THE COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED
OR ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF. BORROWER WARRANTS AND
REPRESENTS THAT THE SECURITY INTEREST GRANTED HEREIN SHALL BE A FIRST PRIORITY
SECURITY INTEREST IN THE COLLATERAL. SVB MAY PLACE A “HOLD” ON ANY CERTIFICATES
OF DEPOSIT OR DEPOSIT OR INVESTMENT ACCOUNTS PLEDGED AS COLLATERAL TO SECURE
CASH MANAGEMENT SERVICES, CORPORATE BUSINESS CREDIT CARDS OR LETTERS OF CREDIT
SEPARATELY ISSUED OR SUPPLIED BY SVB UNDER SEPARATE AGREEMENTS BETWEEN SVB AND
BORROWER.


 


BORROWER AGREES THAT ANY DISPOSITION OF THE COLLATERAL IN VIOLATION OF THIS
AGREEMENT, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE LENDERS UNDER THE CODE. IF THE AGREEMENT IS
TERMINATED, LENDERS’ LIEN AND SECURITY INTEREST IN THE COLLATERAL SHALL CONTINUE
UNTIL BORROWER FULLY SATISFIES ITS OBLIGATIONS. IF BORROWER SHALL AT ANY TIME,
ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL PROMPTLY NOTIFY LENDERS IN A
WRITING SIGNED BY BORROWER OF THE BRIEF DETAILS THEREOF AND GRANT TO LENDERS IN
SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON
THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDERS.


 

Upon the indefeasible payment in full in cash of all Obligations under this
Agreement and the termination of any obligation of any Lender to make Credit
Extensions hereunder, Lenders shall execute and deliver to Borrower, at
Borrower’s sole cost and expense, all documents and instruments as shall be
reasonably necessary to evidence termination of the security interest in the
Collateral created hereunder, including a UCC-3 Termination Statement.

 


4.2                               AUTHORIZATION TO FILE FINANCING STATEMENTS.


 

Borrower hereby authorizes Lenders to file financing statements, without notice
to Borrower, with all appropriate jurisdictions, in order to perfect or protect
Lenders’ interest or rights hereunder.

 

5

--------------------------------------------------------------------------------


 


5                                         REPRESENTATIONS AND WARRANTIES


 

Borrower represents and warrants to each Lender as follows:

 


5.1                               DUE ORGANIZATION AND AUTHORIZATION.


 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. In connection with
this Agreement, the Borrower delivered to Lenders a certificate signed by the
Borrower and entitled “Perfection Certificate”. The Borrower represents and
warrants to each Lender that: (a) the Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) the Borrower is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth the Borrower’s organizational identification
number or accurately states that the Borrower has none; (d) the Perfection
Certificate accurately sets forth the Borrower ‘s place of business, or, if more
than one, its chief executive office as well as the Borrower’s mailing address
if different, and (e) all other information set forth on the Perfection
Certificate pertaining to the Borrower is accurate and complete. If the Borrower
does not now have an organizational identification number, but later obtains
one, Borrower shall forthwith notify the Lenders of such organizational
identification number.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 


5.2                               COLLATERAL.


 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
Borrower has no deposit account, other than the deposit accounts with SVB and
deposit accounts described in the Perfection Certificate delivered to Lenders in
connection herewith. The Accounts are bona fide, existing obligations, and the
service or property has been performed or delivered to the account debtor or its
agent for immediate shipment to and unconditional acceptance by the account
debtor. The Collateral is not in the possession of any third party bailee (such
as a warehouse). Except as hereafter disclosed to the Lenders in writing by
Borrower, none of the components of the Collateral shall be maintained at
locations other than as provided in the Perfection Certificate. In the event
that Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral to a bailee, then Borrower will first receive the
written consent of Lenders and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Lenders. All Inventory is
in all material respects of good and marketable quality, free from material
defects. Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. To Borrower’s knowledge, each Patent is valid and enforceable and no
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and no claim has been made that any part of the Intellectual
Property violates the rights of any third party, except to the extent such claim
could not reasonably be expected to cause a Material Adverse Change.

 

6

--------------------------------------------------------------------------------


 


5.3                               LITIGATION.


 

Except as shown in the Perfection Certificate, there are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against Borrower or any Subsidiary in which an adverse decision
could reasonably be expected to cause a Material Adverse Change.

 


5.4                               NO MATERIAL DETERIORATION IN FINANCIAL
STATEMENTS.


 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Lenders fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Lenders.

 


5.5                               SOLVENCY.


 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 


5.6                               REGULATORY COMPLIANCE.


 

Borrower is not an “investment company” or a company “controlled”  by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to make such declarations, notices
or filings would not reasonably be expected to cause a Material Adverse Change.

 


5.7                               SUBSIDIARIES.


 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 


5.8                               FULL DISCLOSURE.


 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to any Lender (taken together with all
such written certificates and written statements given to any Lender) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading, it being recognized by Lenders that the projections and forecasts
provided by Borrower

 

7

--------------------------------------------------------------------------------


 

in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results.

 


6                                         AFFIRMATIVE COVENANTS


 

Borrower shall do all of the following for so long as any Lender has an
obligation to make any Credit Extension, or there are outstanding Obligations:

 


6.1                               GOVERNMENT COMPLIANCE.


 

Borrower shall maintain its and all Subsidiaries’ legal existence and good
standing as a Registered Organization and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business or operations.

 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                                  BORROWER SHALL DELIVER TO LENDERS:  (I) AS
SOON AS AVAILABLE, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH
MONTH, A COMPANY PREPARED CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT
COVERING BORROWER’S CONSOLIDATED OPERATIONS DURING THE PERIOD CERTIFIED BY A
RESPONSIBLE OFFICER AND IN A FORM REASONABLY ACCEPTABLE TO LENDERS; (II) AS SOON
AS AVAILABLE, BUT NO LATER THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE LAST DAY
OF BORROWER’S FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL STATEMENTS PREPARED
UNDER GAAP, CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE
FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
REASONABLY ACCEPTABLE TO LENDERS; (III) ANNUAL FINANCIAL PROJECTIONS APPROVED BY
BORROWER’S BOARD OF DIRECTORS CONSISTENT IN FORM AND DETAIL WITH THOSE PROVIDED
TO BORROWER’S VENTURE CAPITAL INVESTORS AS SOON AS AVAILABLE, BUT NO LATER THAN
SIXTY (60) DAYS AFTER BOARD APPROVAL;  (IV) IN THE EVENT THAT THE BORROWER’S
STOCK BECOMES PUBLICLY HELD, WITHIN FIVE (5) DAYS OF FILING, COPIES OF OR
ELECTRONIC LINKS TO (IN THE CASE OF ELECTRONIC LINKS BEING PROVIDED TO LENDERS,
BORROWER SHALL STILL BE REQUIRED TO SUBMIT TO LENDERS THE APPLICABLE COMPLIANCE
CERTIFICATE IN THE FORM OF EXHIBIT C) OF ALL STATEMENTS, REPORTS AND NOTICES
MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED
DEBT AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION; (V) A PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN DAMAGES OR
COSTS TO BORROWER OR ANY SUBSIDIARY OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) OR MORE; AND (VI) BUDGETS, SALES PROJECTIONS, OPERATING PLANS OR
OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY LENDERS.

 

(B)                                 WITHIN THIRTY (30) DAYS AFTER THE LAST DAY
OF EACH MONTH, BORROWER SHALL DELIVER TO LENDERS WITH THE MONTHLY FINANCIAL
STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER IN THE
FORM OF EXHIBIT C.

 

(C)                                  BORROWER SHALL DELIVER TO LENDERS ANY
REDEMPTION REQUESTS (AS DEFINED IN BORROWER’S FOURTH AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME) AS SOON AS
AVAILABLE, BUT NO LATER THAN TEN (10) DAYS AFTER BORROWER HAS RECEIVED SUCH
REDEMPTION REQUEST.

 

8

--------------------------------------------------------------------------------


 


6.3                               INVENTORY; RETURNS.


 

Borrower shall keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Lenders of all returns,
recoveries, disputes and claims, which involve more than $50,000.

 


6.4                               TAXES.


 

Borrower shall make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Lenders, on demand,
appropriate certificates attesting to such payments.

 


6.5                               INSURANCE.


 

Borrower shall keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Lenders may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Lenders. All property
policies shall have a lender’s loss payable endorsement showing each Lender as
an additional loss payee and waive subrogation against Lenders, and all
liability policies shall show, or have endorsements showing, each Lender as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer must give Lenders at least thirty
(30) days notice before canceling, amending, or declining to renew its policy.
At Lenders’ request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Lenders’ option, be payable to Lenders on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Lenders have been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Lenders, be payable to Lenders on account of the Obligations. If Borrower fails
to obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Lenders, Lenders
may make all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Lenders deem
prudent.

 


6.6                               ACCOUNTS.


 

(A)                                  INTENTIONALLY OMITTED.

 

(B)                                 BORROWER SHALL IDENTIFY TO LENDERS, IN
WRITING, ANY BANK OR SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION
OTHER THAN SVB. IN ADDITION, FOR EACH SUCH ACCOUNT THAT THE BORROWER AT ANY TIME
OPENS OR MAINTAINS, BORROWER SHALL, AT THE LENDERS’ REQUEST AND OPTION, PURSUANT
TO AN AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO THE LENDERS CAUSE THE
DEPOSITORY BANK OR SECURITIES INTERMEDIARY TO AGREE THAT SUCH ACCOUNT IS THE
COLLATERAL OF LENDERS PURSUANT TO THE TERMS HEREUNDER. THE PROVISIONS OF THE
PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR
PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR
THE BENEFIT OF THE BORROWER’S EMPLOYEES.

 

9

--------------------------------------------------------------------------------


 


6.7                               INTELLECTUAL PROPERTY.


 

Borrower shall:  (i) protect, defend and maintain the validity and
enforceability of the Intellectual Property; (ii) promptly advise Lenders in
writing of material infringements of the Intellectual Property; and (iii) not
allow any Intellectual Property material to the Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lenders’ written
consent.

 


6.8                               FURTHER ASSURANCES.


 

Borrower shall execute any further instruments and take further action as
Lenders reasonably request to perfect or continue Lenders’ security interest in
the Collateral or to effect the purposes of this Agreement.

 


6.9                               RIGHT TO INVEST.


 

Borrower hereby grants to Lenders or their respective Affiliates a right (but
not an obligation) to invest up to $1,000,000 in the Financing Shares (as
defined below) sold in Borrower’s next Subsequent Financing on the same terms,
conditions and pricing offered to its investors. Lenders shall split the right
to invest up to $1,000,000 in accordance with their respective Growth Capital
Commitment Percentages, but if one Lender (or its Affiliates) elects not to
invest its full amount, the other Lender (or its Affiliates) may elect to invest
such remaining additional amount. Borrower agrees that it shall notify Lenders
promptly upon the execution by Borrower of a term sheet or letter of intent
setting forth the terms and conditions of such equity financing and in any event
within five (5) Business Days of such execution. “Subsequent Financing” means
Borrower’s next round of private equity financing after the Effective Date in
which Borrower receives, in the aggregate, at least $3,000,000 of net proceeds
(excluding any bridge debt financing except to the extent actually converted to
equity in Borrower). Notwithstanding the foregoing, if Borrower’s board of
directors makes a good faith determination that the participation by Lenders in
such next round of equity financing would be seriously detrimental to Borrower,
then the Lenders shall not be permitted to invest in such equity financing. The
rights granted to Lenders under this Section 6.9 shall terminate upon the
earlier to occur of the following: (i) a sale of substantially all of Borrower’s
assets, (ii) the initial public offering of Common Stock of Borrower, or (iii) a
Liquidation Event (as defined in Borrower’s Certificate of Incorporation, as it
may be amended from time to time). “Financing Shares” means shares of Borrower’s
capital stock sold to investors in the Subsequent Financing.

 


7                                         NEGATIVE COVENANTS


 

Borrower shall not do any of the following without the Lenders’ prior written
consent for so long as any Lender has an obligation to make Credit Extensions or
there are any outstanding Obligations:

 


7.1                               DISPOSITIONS.


 

Convey, sell, lease, transfer or otherwise dispose of (collectively a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (i) of Inventory in the ordinary
course of business; (ii) of worn-out or obsolete Equipment; (iii) of licenses
and similar arrangements for the use of the Intellectual Property of Borrower or
its Subsidiaries in the ordinary course of business, (iv) the licensing of
components of the Intellectual Property in connection with joint ventures and
corporate collaborations in the ordinary course of business; or (v) such other
Transfers not to exceed $50,000 in the aggregate in any fiscal year.

 

10

--------------------------------------------------------------------------------


 


7.2                               CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR
LOCATIONS OF COLLATERAL.


 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or have a material change in its ownership (other than by the sale of Borrower’s
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Lenders the venture capital investors prior to the
closing of the investment), or a material change in management; provided,
however, if Lenders do not consent to such material change in ownership or
material change in management, then Borrower may prepay all of the Obligations
without payment of the Prepayment Fee. Borrower shall not, without at least
thirty (30) days prior written notice to Lenders: (i) relocate its chief
executive office, or add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Five
Thousand Dollars ($5,000) in Borrower’s assets or property), or (ii) change its
jurisdiction of organization, or (iii) change its organizational structure or
type, or (iv) change its legal name, or (v) change any organizational number (if
any) assigned by its jurisdiction of organization.

 


7.3                               MERGERS OR ACQUISITIONS.


 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person;
provided, however, if Lenders do not consent to such a transaction, then
Borrower may prepay all of the Obligations without payment of the Prepayment
Fee. A Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.

 


7.4                               INDEBTEDNESS.


 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 


7.5                               ENCUMBRANCE.


 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted herein. The
Collateral may also be subject to Permitted Liens. Except as permitted under
Section 7.1, Borrower shall not sell, transfer, assign, mortgage, pledge, lease,
grant a security interest in, or encumber, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Lenders)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower from selling, transferring, assigning, mortgaging,
pledging, leasing, granting a security interest in or upon, or encumbering any
of Borrower’s Intellectual Property.

 


7.6                               DISTRIBUTIONS; INVESTMENTS.


 

(i) Directly or indirectly acquire or own any Person, or make any Investment in
any Person, other than Permitted Investments or mergers or acquisitions
permitted by Section 7.3 above , or permit any of its Subsidiaries to do so; or
(ii) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock except (a) dividends and distributions payable solely
in capital stock of Borrower and (b) repurchases of stock from former employees,
consultants or directors of Borrower under the terms of applicable repurchase
agreements in an aggregate amount not to exceed $50,000 in the aggregate in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to any such repurchase.

 

11

--------------------------------------------------------------------------------


 


7.7                               TRANSACTIONS WITH AFFILIATES.


 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.

 


7.8                               SUBORDINATED DEBT.


 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Lenders’ prior written consent.

 


7.9                               COMPLIANCE.


 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 


7.10                        INDEBTEDNESS PAYMENTS.


 


(I) PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY IN ANY MANNER PRIOR
TO THE SCHEDULED REPAYMENT THEREOF ANY INDEBTEDNESS FOR BORROWED MONEY (OTHER
THAN AMOUNTS DUE UNDER THIS AGREEMENT OR DUE ANY LENDER OR AS SPECIFICALLY
REQUIRED UNDER SECTIONS 3.1 (D) AND (E)) OR LEASE OBLIGATIONS, (II) AMEND,
MODIFY OR OTHERWISE CHANGE THE TERMS OF ANY INDEBTEDNESS FOR BORROWED MONEY OR
LEASE OBLIGATIONS SO AS TO ACCELERATE THE SCHEDULED REPAYMENT THEREOF OR
(III) REPAY ANY NOTES TO OFFICERS, DIRECTORS OR SHAREHOLDERS, EXCEPT AS
PERMITTED PURSUANT TO ANY SUBORDINATION AGREEMENT ENTERED INTO WITH LENDERS.


 


8                                         EVENTS OF DEFAULT


 

Any one of the following is an Event of Default:

 


8.1                               PAYMENT DEFAULT.


 

Borrower fails to pay any of the Obligations within three (3) days after their
due date. During the additional period the failure to cure the default shall not
constitute an Event of Default (but no Credit Extension shall be made during
such cure period).

 


8.2                               COVENANT DEFAULT.


 

(A)                                  IF BORROWER FAILS TO PERFORM ANY OBLIGATION
UNDER SECTIONS 6.2 OR 6.7 OR VIOLATES ANY OF THE COVENANTS CONTAINED IN
SECTION 7 OF THIS AGREEMENT, OR

 

(B)                                 IF BORROWER FAILS OR NEGLECTS TO PERFORM,
KEEP, OR OBSERVE ANY OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT, OR
AGREEMENT CONTAINED IN THIS AGREEMENT, IN ANY OF THE LOAN

 

12

--------------------------------------------------------------------------------


 

DOCUMENTS, OR IN ANY OTHER PRESENT OR FUTURE AGREEMENT BETWEEN BORROWER AND ANY
LENDER AND AS TO ANY DEFAULT UNDER SUCH OTHER TERM, PROVISION, CONDITION,
COVENANT OR AGREEMENT THAT CAN BE CURED, HAS FAILED TO CURE SUCH DEFAULT WITHIN
TEN (10) DAYS AFTER THE OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE
DEFAULT CANNOT BY ITS NATURE BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT
AFTER DILIGENT ATTEMPTS BY BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD,
AND SUCH DEFAULT IS LIKELY TO BE CURED WITHIN A REASONABLE TIME, THEN BORROWER
SHALL HAVE AN ADDITIONAL REASONABLE PERIOD (WHICH SHALL NOT IN ANY CASE EXCEED
THIRTY (30) DAYS AFTER THE END OF SUCH TEN (10) DAY PERIOD) TO ATTEMPT TO CURE
SUCH DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO HAVE CURED
SUCH DEFAULT SHALL NOT BE DEEMED AN EVENT OF DEFAULT (PROVIDED THAT NO CREDIT
EXTENSIONS WILL BE MADE DURING SUCH CURE PERIOD).

 


8.3                               MATERIAL ADVERSE CHANGE. A MATERIAL ADVERSE
CHANGE OCCURS.


 


8.4                               ATTACHMENT.


 

(I)                                     ANY MATERIAL PORTION OF BORROWER’S
ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR
RECEIVER AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS;
(II) THE SERVICE OF PROCESS UPON THE BORROWER SEEKING TO ATTACH, BY TRUSTEE OR
SIMILAR PROCESS, ANY FUNDS OF THE BORROWER ON DEPOSIT WITH ANY LENDER, OR ANY
ENTITY UNDER THE CONTROL OF ANY LENDER (INCLUDING A SUBSIDIARY); (III) BORROWER
IS ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL
PART OF ITS BUSINESS; (IV) A JUDGMENT OR OTHER CLAIM BECOMES A LIEN ON A
MATERIAL PORTION OF BORROWER’S ASSETS; OR (V) A NOTICE OF LIEN, LEVY, OR
ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY
AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES NOTICE. THESE ARE NOT
EVENTS OF DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY BORROWER
(BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD).

 


8.5                               INSOLVENCY.


 

(I)                                     BORROWER IS UNABLE TO PAY ITS DEBTS
(INCLUDING TRADE DEBTS) AS THEY MATURE; (II) BORROWER BEGINS AN INSOLVENCY
PROCEEDING; OR (III) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER AND NOT
DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO CREDIT EXTENSIONS SHALL
BE MADE BEFORE ANY INSOLVENCY PROCEEDING IS DISMISSED).

 


8.6                               OTHER AGREEMENTS.


 

If there is a default in any agreement to which Borrower is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of One Hundred Thousand Dollars ($100,000) or that could result in a
Material Adverse Change.

 


8.7                               JUDGMENTS.


 

If a judgment or judgments for the payment of money in an amount, individually
or in the aggregate, of at least Two Hundred Thousand Dollars ($200,000) shall
be rendered against Borrower and shall remain unsatisfied and unstayed for a
period of ten (10) days (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment).

 

13

--------------------------------------------------------------------------------


 


8.8                               MISREPRESENTATIONS.


 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Lenders or to
induce Lenders to enter this Agreement or any Loan Document.

 


8.9                               GUARANTY.


 

(I)                                     ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE; OR (II) ANY GUARANTOR
DOES NOT PERFORM ANY OBLIGATION UNDER ANY GUARANTY OF THE OBLIGATIONS; OR
(III) ANY MATERIAL MISREPRESENTATION OR MATERIAL MISSTATEMENT EXISTS NOW OR
LATER IN ANY WARRANTY OR REPRESENTATION IN ANY GUARANTY OF THE OBLIGATIONS OR IN
ANY CERTIFICATE DELIVERED TO LENDERS IN CONNECTION WITH THE GUARANTY; OR
(IV) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, OR 8.8 OCCURS TO ANY
GUARANTOR, OR (V) THE LIQUIDATION, WINDING UP, TERMINATION OF EXISTENCE, OR
INSOLVENCY OF ANY GUARANTOR.

 


8.10                        INTENTIONALLY DELETED.


 


8.11                        LIEN PRIORITY.


 

There is a material impairment in the priority of any Lender’s security interest
in the Collateral.

 


9                                         RIGHTS AND REMEDIES


 


9.1                               RIGHTS AND REMEDIES.


 

When an Event of Default occurs and continues Lenders may, without notice or
demand, do any or all of the following:

 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY LENDERS);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND ANY LENDER;

 

(C)                                  SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT
LENDERS CONSIDER ADVISABLE AND NOTIFY ANY PERSON OWING BORROWER MONEY OF
LENDERS’ SECURITY INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT OF SUCH ACCOUNT.
BORROWER SHALL COLLECT ALL PAYMENTS IN TRUST FOR LENDERS AND, IF REQUESTED BY
LENDERS, IMMEDIATELY DELIVER THE PAYMENTS TO LENDERS IN THE FORM RECEIVED FROM
THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT;

 

(D)                                 MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT THEIR SECURITY INTEREST IN THE
COLLATERAL. BORROWER SHALL ASSEMBLE THE COLLATERAL IF LENDERS REQUEST AND MAKE
IT AVAILABLE AS LENDERS DESIGNATE. LENDERS MAY ENTER PREMISES WHERE THE
COLLATERAL IS LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE
COLLATERAL, AND PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO
BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED.
BORROWER GRANTS LENDERS A LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES,
WITHOUT CHARGE, TO EXERCISE ANY OF LENDERS’ RIGHTS OR REMEDIES;

 

14

--------------------------------------------------------------------------------


 

(E)                                  APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY ANY LENDER OWING
TO OR FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(F)                                    SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.
LENDERS ARE HEREBY GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT
TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS,
RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE
MARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE
COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY
COLLATERAL AND, IN CONNECTION WITH LENDERS’ EXERCISE OF THEIR RIGHTS UNDER THIS
SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE
TO LENDERS; AND

 

(G)                                 PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH ANY LENDER AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT
ORDER, OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR
SIMILAR AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL (EXCEPT WITH RESPECT TO
ANY CERTIFICATES OF DEPOSIT OR DEPOSIT OR INVESTMENT ACCOUNTS PLEDGED AS
COLLATERAL TO SECURE CASH MANAGEMENT SERVICES, CORPORATE BUSINESS CREDIT CARDS
OR LETTERS OF CREDIT SEPARATELY ISSUED OR SUPPLIED BY SVB UNDER SEPARATE
AGREEMENTS BETWEEN SVB AND BORROWER, LENDERS AGREE NOT TO TAKE ANY OF THE
ACTIONS DESCRIBED IN THIS CLAUSE (G) UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING);

 

(H)                                 DEMAND AND RECEIVE POSSESSION OF BORROWER’S
BOOKS; AND

 

(I)                                     EXERCISE ALL RIGHTS AND REMEDIES AND
DISPOSE OF THE COLLATERAL ACCORDING TO THE CODE.

 


9.2                               POWER OF ATTORNEY.


 

Borrower hereby irrevocably appoints each Lender as its lawful attorney-in-fact,
to be effective upon the occurrence and during the continuance of an Event of
Default, to:  (i) endorse Borrower’s name on any checks or other forms of
payment or security; (ii) sign Borrower’s name on any invoice or bill of lading
for any Account or drafts against account debtors, (iii) settle and adjust
disputes and claims about the Accounts directly with account debtors, for
amounts and on terms such Lender determines reasonable; (iv) make, settle, and
adjust all claims under Borrower’s insurance policies; and (v) transfer the
Collateral into the name of such Lender or a third party as the Code permits.
Borrower hereby appoints each Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of any security interest regardless of whether an Event of Default has occurred
until all Obligations have been satisfied in full and Lenders are under no
further obligation to make Credit Extensions hereunder. Each Lender’s foregoing
appointment as Borrower’s attorney in fact, and all of such Lender’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Lenders’ obligation to provide Credit
Extensions terminates.

 


9.3                               ACCOUNTS, NOTIFICATION AND COLLECTION.


 


IN THE EVENT THAT AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, LENDERS
MAY NOTIFY ANY PERSON OWING BORROWER MONEY OF LENDERS’ SECURITY INTEREST IN THE
FUNDS AND VERIFY AND/OR COLLECT THE AMOUNT OF THE ACCOUNT. AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ANY AMOUNTS RECEIVED BY BORROWER SHALL BE HELD IN TRUST
BY BORROWER FOR LENDERS, AND, IF REQUESTED BY LENDERS, BORROWER SHALL
IMMEDIATELY DELIVER SUCH RECEIPTS TO LENDERS IN THE FORM RECEIVED FROM THE
ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT.

 

15

--------------------------------------------------------------------------------


 


9.4                               LENDERS EXPENSES


 

Any amounts paid by Lenders as provided herein are Lenders Expenses and are
immediately due and payable and shall bear interest at the then applicable rate
and be secured by the Collateral. No payments by Lenders shall be deemed an
agreement to make similar payments in the future or Lenders’ waiver of any Event
of Default.

 


9.5                               LENDERS’ LIABILITY FOR COLLATERAL.


 

So long as Lenders comply with their obligations, if any, under the Code,
neither Lender shall in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

 


9.6                               REMEDIES CUMULATIVE.


 

Lenders’ rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Lenders have all rights and remedies provided
under the Code, by law, or in equity. Lenders’ exercise of one right or remedy
is not an election, and Lenders’ waiver of any Event of Default is not a
continuing waiver. Lenders’ delay is not a waiver, election, or acquiescence. No
waiver hereunder shall be effective unless signed by each Lender and then is
only effective for the specific instance and purpose for which it was given.

 


9.7                               DEMAND WAIVER.


 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Lenders on which Borrower is liable.

 


10                                  NOTICES

 

Notices or demands by any party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, or by certified
mail, postage prepaid, return receipt requested, or by telefacsimile at the
addresses listed below. A party may change its notice address by written notice
to the other party.

 

 

If to Borrower:

TorreyPines Therapeutics, Inc.

 

 

11085 N. Torrey Pines Road, Suite 300

 

 

La Jolla, CA 92037

 

 

Attn: Craig Johnson, Chief Financial Officer

 

 

Fax: (858) 623-5666

 

 

 

 

If to SVB:

Silicon Valley Bank

 

 

4442 Eastgate Mall, Suite 110

 

 

San Diego, California 92121

 

 

Attn: Susan L. Worsham

 

 

Fax: (858) 622-1424

 

16

--------------------------------------------------------------------------------


 

 

If to Oxford:

Oxford Finance Corporation

 

 

133 N. Fairfax Street

 

 

Alexandria, VA 22314

 

 

Attn: Michael J. Altenburger, Chief Financial Officer

 

 

Telephone: (703) 519-4900

 

 

Facsimile: (703) 519-5225

 

 

 

 

 

With a copy to:

 

 

 

 

 

Oxford Finance Corporation

 

 

1674 Foothill Park Court

 

 

Lafayette, CA 94549

 

 

Attn: Kevin May

 

 

Telephone: (925) 932-7034

 

 

Facsimile: (925) 932-7035

 


11                                  CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lenders each submit to the exclusive jurisdiction
of the State and Federal courts in California and Borrower accepts jurisdiction
of the courts and venue in Santa Clara County, California. NOTWITHSTANDING THE
FOREGOING, THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION
WHICH THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR TO OTHERWISE ENFORCE THE LENDERS’ RIGHTS AGAINST THE BORROWER OR
ITS PROPERTY.

 

BORROWER AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 


12                                  GENERAL PROVISIONS


 


12.1                        SUCCESSORS AND ASSIGNS.


 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
Obligations under it without Lenders’ prior written consent which may be granted
or withheld in Lenders’ discretion. Lenders have the right, without the consent
of or notice to Borrower, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, Lenders’ obligations,
rights and benefits under this Agreement, the Loan Documents or any related
agreement, including, without limitation, an assignment to any Affiliate or
related party.

 

17

--------------------------------------------------------------------------------


 


12.2                        INDEMNIFICATION.


 

Borrower hereby indemnifies, defends and holds Lenders and their respective
officers, employees, and agents harmless against:  (a) all obligations, demands,
claims, and liabilities asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders
Expenses incurred, or paid by Lenders from, following, or consequential to
transactions between Lenders and Borrower (including reasonable attorneys’ fees
and expenses), except as to (a) and (b) for losses caused by a Lender’s gross
negligence or willful misconduct.

 


12.3                        ATTORNEYS’ FEES, COSTS AND EXPENSES.


 


IN ANY ACTION OR PROCEEDING BETWEEN BORROWER AND ANY LENDER ARISING OUT OF THE
LOAN DOCUMENTS THE PREVAILING PARTY WILL BE ENTITLED TO RECOVER ITS REASONABLE
ATTORNEYS’ FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED, IN ADDITION TO
ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


12.4                        RIGHT OF SET-OFF.


 


BORROWER HEREBY GRANTS TO EACH LENDER, A LIEN, SECURITY INTEREST AND RIGHT OF
SET-OFF AS SECURITY FOR ALL OBLIGATIONS TO SUCH LENDER, HEREUNDER, WHETHER NOW
EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS, COLLATERAL
AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY, SAFEKEEPING OR
CONTROL OF SUCH LENDER OR ANY ENTITY UNDER THE CONTROL OF SUCH LENDER (INCLUDING
A SUBSIDIARY OF LENDER) OR IN TRANSIT TO ANY OF THEM. AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND OR
NOTICE, A LENDER MAY SET-OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS. ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.5                        TIME OF ESSENCE.


 

Time is of the essence for the performance of all Obligations in this Agreement.

 


12.6                        SEVERABILITY OF PROVISION.


 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 


12.7                        AMENDMENTS IN WRITING, INTEGRATION.


 

All amendments to this Agreement must be in writing and signed by both Lenders
and Borrower. This Agreement and the Loan Documents represent the entire
agreement about this subject matter, and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

18

--------------------------------------------------------------------------------


 


12.8                        COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 


12.9                        SURVIVAL.


 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
to indemnify any Lender, including without limitation Section 12.2, shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run. The obligations of Borrower under Section 6.9, shall
survive until they are, by their terms, no longer operative.

 


12.10                 CONFIDENTIALITY.


 

In handling any confidential information of Borrower or any of Borrower’s
Affiliates, each Lender shall exercise the same degree of care that it exercises
for its own proprietary information, but disclosure of information may be made:
(i) to a Lender’s subsidiaries or affiliates in connection with their business
with Borrower; (ii) to prospective transferees or purchasers of any interest in
the Credit Extensions (provided, however, such Lender shall use commercially
reasonable efforts in obtaining such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with a Lender’s
examination or audit; and (v) as Lenders consider appropriate in exercising
remedies under this Agreement. Confidential information does not include
information that either: (a) is in the public domain or in a Lender’s possession
when disclosed to Lenders, or becomes part of the public domain after disclosure
to Lenders through no fault of Lenders; or (b) is disclosed to a Lender by a
third party, if Lenders do not know that the third party is prohibited from
disclosing the information.

 


12.11                 EFFECTIVE DATE.


 

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, this Agreement and all of the Loan Documents shall not be effective
until the date on which each Lender execute this Agreement as indicated on the
signature page to this Agreement.

 


13                                  DEFINITIONS


 


13.1                        DEFINITIONS.


 

In this Agreement:

 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.

 

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

 

19

--------------------------------------------------------------------------------


 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which SVB
is closed.

 

“Code” is the Uniform Commercial Code as adopted in California as amended and in
effect from time to time.

 

“Collateral” is any and all properties, rights and assets of the Borrower
granted by the Borrower to Lenders or arising under the Code, now, or in the
future, described on Exhibit A.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is each Growth Capital Advance or any other extension of
credit by any Lender for Borrower’s benefit made pursuant to this Agreement.

 

“Dollars” and “$” each means the lawful currency of the United States.

 

“Effective Date” is the date Lenders execute this Agreement and as indicated on
the signature page hereof.

 

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Equity Condition” means the closing, after the Effective Date, of one or more
sales by Borrower of its capital stock with aggregate gross cash proceeds of at
least Twenty Million Dollars ($20,000,000).

 

“GAAP” is generally accepted accounting principles.

 

“Growth Capital Advance” or “Growth Capital Advances” is defined in
Section 2.1.1.

 

20

--------------------------------------------------------------------------------


 

“Growth Capital Amortization Date” means: (a) for the Tranche A Growth Capital
Advance, May 1, 2006, and (b) for the Tranche B Growth Capital Advance, its
Growth Capital Funding Date.

 

“Growth Capital Commitment Percentage” means: (i) thirty five percent (35%) with
respect to SVB, and sixty five percent (65%) with respect to Oxford.

 

“Growth Capital Commitment Termination Date” is: (a) for the Tranche A Growth
Capital Advance, September 30, 2005, and (b) for the Tranche B Growth Capital
Advance, March 31, 2006.

 

“Growth Capital Funding Date” is any date on which a Growth Capital Advance is
made to or on account of Borrower.

 

“Growth Capital Interest Only Period” means, for the Tranche A Growth Capital
Advance, the period of time commencing on its Growth Capital Funding Date
through the day before its Growth Capital Amortization Date. There will be no
Growth Capital Interest Only Period for the Trance B Growth Capital Advance.

 

“Growth Capital Loan Commitment” is (a) Five Million Dollars ($5,000,000)
through September 30, 2005, plus (b) an additional Five Million Dollars
($5,000,000) if and only if the Tranche B Closing Condition is met on or before
March 31, 2006.

 

“Growth Capital Maturity Date” is: for the Tranche A Growth Capital Advance, the
earliest of (a) April 1, 2009, (b) the occurrence of an Event of Default and
acceleration of the Obligations as a consequence thereof, or (c) at Lenders’
election, seven (7) days before a Redemption Date (as defined in Borrower’s
Fourth Amended and Restated Certificate of Incorporation, as amended from time
to time); and for the Tranche B Growth Capital Advance, the earliest of (x) the
36th Growth Capital Scheduled Payment Date for the Tranche B Growth Capital
Advance, (y) the occurrence of an Event of Default and acceleration of the
Obligations as a consequence thereof, or (c) at Lenders’ election, seven
(7) days before a Redemption Date (as defined in Borrower’s Fourth Amended and
Restated Certificate of Incorporation, as amended from time to time).

 

“Growth Capital Payment Date” is defined in Section 2.3(a)(iii).

 

“Growth Capital Repayment Period” is a period of time equal to thirty six (36)
consecutive months commencing on the applicable Growth Capital Amortization
Date.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

21

--------------------------------------------------------------------------------


 

“Intellectual Property” is:

 

(A)                                  COPYRIGHTS, TRADEMARKS, PATENTS, KNOW-HOW
AND MASK WORKS INCLUDING AMENDMENTS, RENEWALS, EXTENSIONS;

 

(B)                                 ALL LICENSES OR OTHER RIGHTS TO USE AND ALL
LICENSE FEES AND ROYALTIES FROM THE USE OF THE INTELLECTUAL PROPERTY RIGHTS IN
(A) ABOVE AND (C) AND (D) BELOW;

 

(C)                                  ANY TRADE SECRETS AND ANY INTELLECTUAL
PROPERTY RIGHTS IN METHODS, PROCESSES, TECHNOLOGIES, COMPUTER SOFTWARE AND
COMPUTER SOFTWARE PRODUCTS NOW OR LATER EXISTING, CREATED, ACQUIRED OR HELD;

 

(D)                                 ALL DESIGN RIGHTS WHICH MAY BE AVAILABLE TO
BORROWER NOW OR LATER CREATED, ACQUIRED OR HELD;

 

(E)                                  ANY CLAIMS FOR DAMAGES (PAST, PRESENT OR
FUTURE) FOR INFRINGEMENT OF ANY OF THE RIGHTS ABOVE, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE AND COLLECT DAMAGES FOR USE OR INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS IN (A), (B), (C) AND (D) ABOVE;

 

(F)                                    ALL PROCEEDS AND PRODUCTS OF THE
FOREGOING, INCLUDING ALL INSURANCE, INDEMNITY OR WARRANTY PAYMENTS.

 

 “Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Know-How” means all ideas, inventions, scientific information, procedures,
instructions, techniques, designs, formulas, methods, data, technical
information (including toxicological, pharmaceutical, non-clinical, clinical and
medical data, health registration data and marketing data), processing
specifications, pricing studies and market evaluation materials and all
intellectual property rights therein owned, licensed or sublicensed by Borrower.

 

“Lenders Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower and any other present or future agreement
between Borrower and/or Guarantor for the benefit of Lenders in connection with
this Agreement, all as amended, extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” is: (i) a material impairment in the perfection or
priority of Lenders’ security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower; or (iii) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

“Note” means for each Growth Capital Advance, one of the secured promissory
notes of Borrower substantially in the form of Exhibit D.

 

“Obligations” are debts, principal, interest, fees, Prepayment Fee, Lenders
Expenses, and other amounts Borrower owes either of the Lenders now or later
under or in connection with this Agreement, including cash management services,
letters of credit and foreign exchange contracts, if any and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Lenders.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations in part of the same.

 

“Permitted Indebtedness” is, until the Equity Condition occurs:

 

(A)                                  BORROWER’S INDEBTEDNESS TO LENDERS UNDER
THIS AGREEMENT OR THE LOAN DOCUMENTS;

 

(B)                                 INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE
AND SHOWN ON THE PERFECTION CERTIFICATE, INCLUDING ANY EXISTING INDEBTEDNESS TO
ANY LENDER;

 

(C)                                  INDEBTEDNESS SECURED BY PERMITTED LIENS
OTHER THAN THOSE LIENS DESCRIBED IN CLAUSES (C) AND (G) OF THE DEFINITION OF
PERMITTED LIENS;

 

(D)                                 INDEBTEDNESS TO TRADE CREDITORS INCURRED IN
THE ORDINARY COURSE OF BUSINESS; AND

 

(E)                                  EXTENSIONS, REFINANCINGS, MODIFICATIONS,
AMENDMENTS AND RESTATEMENTS OF ANY ITEMS OF PERMITTED INDEBTEDNESS (A) THROUGH
(D) ABOVE, PROVIDED THAT THE THEN OUTSTANDING PRINCIPAL AMOUNT THEREOF IS NOT
INCREASED OR THE TERMS THEREOF ARE NOT MODIFIED TO IMPOSE MORE BURDENSOME TERMS
UPON BORROWER OR ITS SUBSIDIARY, AS THE CASE MAY BE.

 

“Permitted Indebtedness” is, if and after the Equity Condition occurs:

 

(A)                                  BORROWER’S INDEBTEDNESS TO LENDERS UNDER
THIS AGREEMENT OR THE LOAN DOCUMENTS;

 

(B)                                 INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE
AND SHOWN ON THE PERFECTION CERTIFICATE, INCLUDING ANY EXISTING INDEBTEDNESS TO
ANY LENDER;

 

(C)                                  SUBORDINATED DEBT;

 

23

--------------------------------------------------------------------------------


 

(D)                                 INDEBTEDNESS TO TRADE CREDITORS INCURRED IN
THE ORDINARY COURSE OF BUSINESS;

 

(E)                                  INDEBTEDNESS SECURED BY PERMITTED LIENS;

 

(F)                                    INDEBTEDNESS OF BORROWER TO ANY
SUBSIDIARY AND CONTINGENT OBLIGATIONS OF ANY SUBSIDIARY WITH RESPECT TO
OBLIGATIONS OF BORROWER (PROVIDED THAT THE PRIMARY OBLIGATIONS ARE NOT
PROHIBITED HEREBY), AND INDEBTEDNESS OF ANY SUBSIDIARY TO ANY OTHER SUBSIDIARY
AND CONTINGENT OBLIGATIONS OF ANY SUBSIDIARY WITH RESPECT TO OBLIGATIONS OF ANY
OTHER SUBSIDIARY (PROVIDED THAT THE PRIMARY OBLIGATIONS ARE NOT PROHIBITED
HEREBY);

 

(G)                                 OTHER INDEBTEDNESS NOT OTHERWISE PERMITTED
BY SECTION 7.4 NOT EXCEEDING $50,000 IN THE AGGREGATE OUTSTANDING AT ANY TIME;
AND

 

(H)                                 EXTENSIONS, REFINANCINGS, MODIFICATIONS,
AMENDMENTS AND RESTATEMENTS OF ANY ITEMS OF PERMITTED INDEBTEDNESS (A) THROUGH
(G) ABOVE, PROVIDED THAT THE THEN OUTSTANDING PRINCIPAL AMOUNT THEREOF IS NOT
INCREASED OR THE TERMS THEREOF ARE NOT MODIFIED TO IMPOSE MORE BURDENSOME TERMS
UPON BORROWER OR ITS SUBSIDIARY, AS THE CASE MAY BE.

 

“Permitted Investments” are:

 

(A)                                  INVESTMENTS SHOWN ON THE PERFECTION
CERTIFICATE AND EXISTING ON THE EFFECTIVE DATE;

 

(B)                                 (I)  MARKETABLE DIRECT OBLIGATIONS ISSUED OR
UNCONDITIONALLY GUARANTEED BY THE UNITED STATES OR ITS AGENCY OR ANY STATE
MATURING WITHIN 1 YEAR FROM ITS ACQUISITION, (II) COMMERCIAL PAPER MATURING NO
MORE THAN 1 YEAR AFTER ITS CREATION AND HAVING THE HIGHEST RATING FROM EITHER
STANDARD & POOR’S CORPORATION OR MOODY’S INVESTORS SERVICE, INC., (III) SVB’S
CERTIFICATES OF DEPOSIT ISSUED MATURING NO MORE THAN 1 YEAR AFTER ISSUE,
(IV) ANY OTHER INVESTMENTS ADMINISTERED THROUGH THE LENDERS; (V) ANY OTHER
INVESTMENTS ADMINISTERED THROUGH THE LENDERS; AND (VI) ANY INVESTMENTS PERMITTED
BY BORROWER’S INVESTMENT POLICY, AS AMENDED FROM TIME TO TIME, PROVIDED THAT
SUCH INVESTMENT POLICY (AND ANY SUCH AMENDMENT THERETO) HAS BEEN APPROVED BY
LENDERS;

 

(C)                                  INVESTMENTS CONSISTING OF (I) TRAVEL
ADVANCES AND EMPLOYEE RELOCATION LOANS AND OTHER EMPLOYEE LOANS AND ADVANCES IN
THE ORDINARY COURSE OF BUSINESS AND (II) LOANS TO EMPLOYEES, OFFICERS OR
DIRECTORS RELATING TO THE PURCHASE OF EQUITY SECURITIES OF BORROWER OR ITS
SUBSIDIARIES PURSUANT TO EMPLOYEE STOCK PURCHASE PLANS OR AGREEMENTS APPROVED BY
BORROWER’S BOARD OF DIRECTORS; WHICH DO NOT EXCEED $100,000 IN THE AGGREGATE IN
ANY YEAR, PROVIDED THAT NO CASH LOANS UNDER THIS CLAUSE (II) MAY BE MADE IF AN
EVENT OF DEFAULT IS THEN OCCURRING OR WOULD OTHERWISE UPON THE MAKING THEREOF;

 

(D)                                 INVESTMENTS (INCLUDING DEBT OBLIGATIONS)
RECEIVED IN CONNECTION WITH BANKRUPTCY OR REORGANIZATION OF CUSTOMERS OR
SUPPLIERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES
WITH, CUSTOMERS OR SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(E)                                  INVESTMENTS CONSISTING OF NOTES RECEIVABLE
OF, OR PREPAID ROYALTIES AND OTHER CREDIT EXTENSIONS, TO CUSTOMERS AND SUPPLIERS
WHO ARE NOT AFFILIATES OF BORROWER, IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT THIS PARAGRAPH (E) SHALL NOT APPLY TO INVESTMENTS OF BORROWER IN ANY
SUBSIDIARY;

 

24

--------------------------------------------------------------------------------


 

(F)                                    JOINT VENTURES OR STRATEGIC ALLIANCES (IN
THE ORDINARY COURSE OF BORROWER’S BUSINESS) CONSISTING OF THE NON-EXCLUSIVE
LICENSING OF TECHNOLOGY, THE DEVELOPMENT OF TECHNOLOGY OR THE PROVIDING OF
TECHNICAL SUPPORT, PROVIDED THAT ANY CASH INVESTMENTS BY BORROWER DO NOT EXCEED
$50,000 IN THE AGGREGATE IN ANY FISCAL YEAR, PROVIDED THAT NO SUCH CASH
INVESTMENT MAY BE MADE IF AN EVENT OF DEFAULT IS THEN OCCURRING OR WOULD
OTHERWISE UPON THE MAKING THEREOF;

 

(G)                                 INVESTMENTS PURSUANT TO OR ARISING UNDER
CURRENCY AGREEMENTS OR INTEREST RATE AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS;

 

(H)                                 INVESTMENTS CONSISTING OF DEPOSIT ACCOUNTS
AND SECURITIES ACCOUNTS OF BORROWER, SUBJECT TO THE COMPLIANCE BY BORROWER WITH
THE COVENANT SET FORTH IN SECTION 6.6 HEREOF;

 

(I)                                     INVESTMENTS OF SUBSIDIARIES IN OR TO
OTHER SUBSIDIARIES OF BORROWER AND INVESTMENTS BY BORROWER IN SUBSIDIARIES NOT
TO EXCEED $ 50,000 IN THE AGGREGATE IN ANY FISCAL YEAR, PROVIDED THAT NO
INVESTMENTS BY BORROWER IN SUBSIDIARIES MAY BE MADE IF AN EVENT OF DEFAULT IS
THEN OCCURRING OR WOULD OTHERWISE UPON THE MAKING THEREOF; AND

 

(J)                                     OTHER INVESTMENTS NOT OTHERWISE
PERMITTED BY SECTION 7.6 NOT EXCEEDING $50,000 IN THE AGGREGATE OUTSTANDING AT
ANY TIME.

 

“Permitted Liens” are:

 

(A)                                  LIENS EXISTING ON THE EFFECTIVE DATE AND
SHOWN ON THE PERFECTION CERTIFICATE OR ARISING UNDER THIS AGREEMENT OR OTHER
LOAN DOCUMENTS, INCLUDING LIENS IN FAVOR OF EITHER LENDER;

 

(B)                                 LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER
GOVERNMENT CHARGES OR LEVIES, EITHER NOT DELINQUENT OR BEING CONTESTED IN GOOD
FAITH AND FOR WHICH BORROWER MAINTAINS ADEQUATE RESERVES ON ITS BOOKS, IF THEY
HAVE NO PRIORITY OVER ANY OF LENDERS’ SECURITY INTERESTS;

 

(C)                                  PURCHASE MONEY LIENS (AND INCLUDING FOR
PURPOSES OF THIS CLAUSE LIENS INCURRED IN CONNECTION WITH CAPITAL LEASES) (I) ON
EQUIPMENT ACQUIRED OR HELD BY BORROWER INCURRED FOR FINANCING THE ACQUISITION OF
THE EQUIPMENT, OR (II) EXISTING ON EQUIPMENT WHEN ACQUIRED, IF THE LIEN IS
CONFINED TO THE PROPERTY AND IMPROVEMENTS AND THE PROCEEDS OF THE EQUIPMENT;

 

(D)                                 LEASES OR SUBLEASES AND LICENSES OR
SUBLICENSES GRANTED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(E)                                  MATERIALMEN’S, MECHANIC’S, REPAIRMEN’S,
EMPLOYEE’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND
WHICH ARE NOT DELINQUENT;

 

(F)                                    BANKER’S LIENS, RIGHTS OF SETOFF AND
SIMILAR LIENS INCURRED ON DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS
SUBJECT TO BORROWER’S COMPLIANCE WITH SECTION 6.6 HEREOF;

 

(G)                                 LIENS ARISING FROM JUDGMENTS, DECREES OR
ATTACHMENTS IN CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTIONS
8.4 OR 8.7;

 

(H)                                 LIENS IN FAVOR OF OTHER FINANCIAL
INSTITUTIONS ARISING IN CONNECTION WITH BORROWER’S DEPOSIT ACCOUNTS OR
SECURITIES ACCOUNTS HELD AT SUCH INSTITUTIONS TO SECURE PAYMENT OF FEES AND
SIMILAR COSTS AND EXPENSES SUBJECT TO BORROWER’S COMPLIANCE WITH SECTION 6.6
HEREOF;

 

25

--------------------------------------------------------------------------------


 

(I)                                     LIENS TO SECURE PAYMENT OF WORKER’S
COMPENSATION, EMPLOYMENT INSURANCE, OLD AGE PENSIONS OR OTHER SOCIAL SECURITY
OBLIGATIONS OF BORROWER IN EACH CASE ARISING IN THE ORDINARY COURSE OF BUSINESS
OF BORROWER;

 

(J)                                     EASEMENTS, RESERVATIONS, RIGHTS-OF-WAY,
RESTRICTIONS, MINOR DEFECTS OR IRREGULARITIES IN TITLE AND SIMILAR CHARGES OR
ENCUMBRANCES AFFECTING REAL PROPERTY NOT CONSTITUTING A MATERIAL ADVERSE EFFECT
ON THE BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER OR OTHERWISE
MATERIALLY IMPAIRING THE CONDUCT OF BORROWER’S BUSINESS; AND

 

(K)                                  LIENS INCURRED IN THE EXTENSION, RENEWAL OR
REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS DESCRIBED ABOVE, BUT ANY
EXTENSION, RENEWAL OR REPLACEMENT LIEN MUST BE LIMITED TO THE PROPERTY
ENCUMBERED BY THE EXISTING LIEN AND THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE
INDEBTEDNESS MAY NOT INCREASE.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” shall be, for each Growth Capital Advance, an amount equal to:
(1) if the prepayment date is on or before one (1) year after the Growth Capital
Funding Date, four percent (4.0%) of the outstanding principal balance as of the
prepayment date, (2) if the prepayment date is more than one (1) year after the
Growth Capital Funding Date, but on or before two (2) years after the Growth
Capital Funding Date, three percent (3.0%) of the outstanding principal balance
as of the prepayment date, and (3) if the prepayment date is more than two
(2) years after the Growth Capital Funding Date, two percent (2.0%) of the
outstanding principal balance as of the prepayment date, The “Prepayment Fee”
for Growth Capital Advances shall be the sum of all of the “Prepayment Fees” for
each Growth Capital Advance.

 

“Proceeds” has the meaning described in the Code as in effect from time to time.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Responsible Officer” is each of the Chief Executive Officer, President and
Chief Financial Officer of Borrower.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Lenders (pursuant to a subordination agreement entered into between the
Lenders, the Borrower and the subordinated creditor), on terms acceptable to
Lenders.

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

 

“Supporting Obligation” means a Letter-of-Credit Right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

26

--------------------------------------------------------------------------------


 

“Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of the owner or licensee of such trademark and service
mark rights connected with the trademarks and service mark rights.

 

“Tranche B Closing Condition” means the occurrence of one of the following on or
before March 31, 2006: (a) the completion of the first Phase I trial for NGX 267
along with protocol submission for a second NGX 267 Phase I trial, or (b) the
initiation of the Phase II migraine trial for NGX424.

 

“Treasury Rate” means the U.S. Treasury note yield to maturity for a 36-month
term as quoted in the Wall Street Journal on the applicable Growth Capital
Advance Funding Date.

 

(Signatures are on the following page)

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

 

 

TORREYPINES THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/Craig Johnson

 

 

 

Name:

Craig Johnson

 

 

 

Title:

CEO

 

 

 

 

 

 

LENDERS:

 

 

 

 

OXFORD FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/Michael Altenburger

 

 

 

Name:

Michael J. Altenburger

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/Susan L. Worsham

 

 

 

Name:

Susan L. Worsham

 

 

 

Title:

Deal Team Leader

 

 

Effective as of September 27, 2005

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all right, title and interest of Borrower in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
license agreements, franchise agreements, general intangibles (including payment
intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, financial assets, whether now
owned or hereafter acquired, wherever located; all Supporting Obligations and
any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and Proceeds thereof.

 

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing); and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

The Collateral does not include:

 

 (a)                               Intellectual Property. Notwithstanding the
foregoing, the Collateral shall include all accounts, license and royalty fees
and other revenues, proceeds, or income arising out of or relating to any of the
foregoing Intellectual Property. To the extent a court of competent jurisdiction
holds that a security interest in any Intellectual Property is necessary to have
a security interest in any accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the foregoing
Intellectual Property, then the Collateral shall, effective as of the Effective
Date, include the Intellectual Property, to the extent necessary to permit
perfection of the Lenders’ security interest in such accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the Intellectual Property.

 

(b)                                 any contract, instrument or chattel paper in
which the Borrower has any right, title or interest if and to the extent any
such contract, instrument or chattel paper includes a provision containing a
restriction on assignment such that the creation of a security interest in the
right, title or interest of Borrower therein would be prohibited and would, in
and of itself, cause or result in a default thereunder enabling another person
party to such contract, instrument or chattel paper to enforce any remedy with
respect thereto (provided that the foregoing exclusion shall not apply if
(i) such prohibition has been waived or such person has otherwise consented to
the creation hereunder of a security interest in such contract, instrument or
chattel paper or (ii) such prohibition would be rendered ineffective pursuant to
Sections 9-407(a) or 9-408(a) of the Code, as applicable and as then in effect
in any relevant jurisdiction, or any other applicable law (including the federal
bankruptcy code) or principles of equity; provided further that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and Borrower shall be deemed to have granted a security interest
in, all its rights, title and interest in and to such contract, instrument or
chattel paper as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect Lenders’ unconditional continuing security
interest in and to all rights, title and interests of Borrower in or to any
payment obligations or other rights to receive monies due or to become due under
any such

 

29

--------------------------------------------------------------------------------


 

contract, instrument or chattel paper and in any such monies and other proceeds
of such contract, instrument or chattel paper), or

 

(c)  more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Loan Payment/Advance Request Form

 

Fax To:                   

 

Date:

 

LOAN PAYMENT:

 

 

(Borrower)

 

 

From Account #

To Account #

(Deposit Account #)

(Loan Account #)

 

 

Principal $

and/or Interest $

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date:

 

Authorized Signature:

Phone Number:

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

To Account #

(Loan Account #)

(Deposit Account #)

 

Amount of Advance $

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date:

 

Authorized Signature:

Phone Number:

 

OUTGOING WIRE REQUEST
Complete only if all or a portion of funds from the loan advance above are to be
wired.

 

Deadline for same day processing is 12:00pm, P.S.T.

 

Beneficiary Name:

Amount of Wire: $

 

 

Beneficiary Bank:

Account Number:

 

City and State:

 

Beneficiary Bank Transit (ABA) #:
                                                   Beneficiary Bank Code (Swift,
Sort, Chip, etc.):

 

 

(For International Wire Only)

 

31

--------------------------------------------------------------------------------


 

Intermediary Bank:

Transit (ABA) #:

 

 

For Further Credit to:

 

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

2nd Signature (If Required):

 

 

Print Name/Title:

Print Name/Title:

 

 

Telephone #

Telephone #

 

32

--------------------------------------------------------------------------------


 

EXHIBIT C
COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK and OXFORD FINANCE CORPORATION

FROM:

 

TORREYPINES THERAPEUTICS, INC.

 

The undersigned authorized officer of TORREYPINES THERAPEUTICS, INC. certifies
that under the terms and conditions of the Loan and Security Agreement among
Borrower and Lenders (the “Agreement”), (i) Borrower is in complete compliance
for the period ending                          with all required covenants
except as noted below and (ii) all representations and warranties in the
Agreement are true and correct in all material respects on this date. Attached
are the required documents supporting the certification. In addition, the
undersigned certifies that (1) Borrower and each Subsidiary have timely filed
all required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP and (ii) no liens has been levied or claims made against
Borrower or any of its Subsidiaries relating to unpaid employee payroll or
benefits which Borrower has not previously notified in writing to Lenders. The
Officer certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements with CC

 

Monthly within 30 days

 

Yes

 

No

Annual (CPA Audited)

 

FYE within 180 days

 

Yes

 

No

Annual projections

 

FYE within 60 days of Board approval

 

Yes

 

No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes

 

No

 

Comments Regarding Exceptions: See Attached.

LENDER USE ONLY

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

 

Sincerely,

Date:

 

 

 

 

 

 

Verified:

 

 

Signature

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

 

Title

 

 

 

 

 

 

 

Compliance Status:       Yes         No

Date

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF GROWTH CAPITAL ADVANCE NOTE

SECURED PROMISSORY NOTE

 

$                                    

Dated: [Date]

 

 

FOR VALUE RECEIVED, the undersigned, TORREYPINES THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of [LENDER] 
(“Lender”) the principal amount of              Dollars ($          ) or such
lesser amount as shall equal the outstanding principal balance of the Growth
Capital Advance made to Borrower by Lender pursuant to the Loan Agreement
(defined below), and to pay all other amounts due with respect to the Growth
Capital Advance on the dates and in the amounts set forth in the Loan Agreement.
(Capitalized terms, unless defined in this Note, shall have the meaning given
such capitalized term in the Loan Agreement.)

 

Interest on the principal amount of this Note from the date of this Note shall
accrue at      % per annum based on a 360-day year of twelve 30-day months or,
if applicable, the Default Rate. [Borrower shall make payments of accrued
interest only on the outstanding principal amount of the Growth Capital Advance
on the first Business Day of each month (“Payment Date”), commencing           ,
2005, through and including           1, 2006.]  Commencing on        1, 2006,
and continuing [on consecutive Payment Dates][on the first Business Day of each
month (“Payment Date”)] thereafter, Borrower shall make to Lender thirty six
(36) equal payments of principal and accrued interest on the then outstanding
principal amount in the amount of          Dollars ($        ).

 

Principal, interest and all other amounts due with respect to the Growth Capital
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Loan and Security Agreement, dated as of [Date], to which Borrower and
Lender are parties (the “Loan Agreement”). The Loan Agreement, among other
things, (a) provides for the making of this secured Growth Capital Advance to
Borrower, and (b) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.

 

This Note may not be prepaid except in accordance with the Loan Agreement. This
Note and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lenders under the Loan Agreement is secured under the Loan
Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lenders in the
enforcement or attempt to enforce

 

34

--------------------------------------------------------------------------------


 

any of Borrower’s obligations hereunder not performed when due. This Note shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of California.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

TORREYPINES THERAPEUTICS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

35

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Interest Rate

 

Scheduled
Payment
Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Payoff Letter

 

This PAYOFF AGREEMENT (this “Agreement”) is dated as of [Date] and is by and
between TorreyPines Therapeutics, Inc. (“Borrower”) and [Comerica
Bank/GECapital] (“Lender”).

 

This Agreement will confirm that all loans made by Lender to Borrower have been
satisfied in full by Lender’s receipt of the Payoff Amount (as defined below) in
immediately available funds on or before [Date]. The “Payoff Amount” shall equal
as of [Date], [       Dollars ($        )] and shall increase at the rate of
[       Dollars ($        )] per day after [Date]. Borrower shall pay Lender the
Payoff Amount via wire transfer as follows:

 

[INSERT WIRE INSTRUCTIONS]

 

Upon Lender’s receipt of the Payoff Amount by wire transfer on or before [Date],
Lender releases (without recourse, representation, or warranty) all liens and
security interests in respect of all assets of Borrower or otherwise created as
security for any of Borrower’s obligations to Lender and Lender authorizes
Borrower or any third party to file UCC Termination Statements to terminate all
UCC Financing Statements in Lender’s favor with respect to Borrower and such
security for the Obligations, and Lender will sign and deliver to Borrower such
documents and take such other actions, at Borrower’s expense, as Borrower shall
reasonably request to terminate all of Lender’s liens and security interests in
respect of all assets of the Borrower and such security for Borrower’s
obligations to Lender.

 

This Agreement becomes effective upon the execution and delivery of this
Agreement by all of the parties hereto. This Agreement may be executed in any
number of identical counterparts, any set of which signed by all of the parties
hereto shall be deemed to constitute a complete, executed original for all
purposes. This Agreement constitutes and contains the entire agreement of
Borrower and Lender with respect to its subject matter, and supersedes any and
all prior agreements, correspondence and communications.

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

[LENDER]

 

TORREYPINES THERAPEUTICS,

 

 

INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of SVB Warrant

 

38

--------------------------------------------------------------------------------


 

EXHIBIT G

Form of Oxford Warrant

 

39

--------------------------------------------------------------------------------

 